Citation Nr: 0825319	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  02-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for hepatitis C with 
periportal fibrosis (claimed as liver disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2006, the Board remanded 
the claims to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development. 

In November 2006 and August 2006, the veteran presented 
evidence which appears directed at reopening a claim of 
service connection for residuals of cold injury to the feet.  
This issue, which has not been addressed by the RO, is 
referred to the RO for appropriate action, if needed.

The Board notes that, in his VA Form 9 filing dated March 
2004, the veteran requested a Travel Board hearing as well as 
a local hearing before a Decision Review Officer (DRO).  In 
June 2004, he withdrew his request for a DRO hearing.  
However, he did not formally withdraw his request for a 
hearing before the Board.  

In June 2008, the Board contacted the veteran by letter 
requesting clarification as to whether he desired a hearing 
before the Board.  He was specifically informed that, if he 
did not clarify his request for a Board hearing within 30 
days from the date of the letter, his request for a Board 
hearing would be presumed to have been withdrawn.  The 
veteran has not responded to the Board's June 2008 letter, 
and appellate review may proceed at this time.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran manifests any current disability of the left 
eye related to his service. 

2.  The veteran's hepatitis C with periportal fibrosis, which 
first manifested many years after service, is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1.  A left eye condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  Hepatitis C with periportal fibrosis (claimed as liver 
disease) was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran contends that he has current disability of the 
left eye related to residuals from an automobile accident, 
which he asserts required removal of glass in his eye.  He 
also argues that his hepatitis C was contracted in service 
through jet injector vaccinations/inoculations.

The veteran's service medical records document that he 
received vaccinations and inoculations.  He underwent removal 
of a left eye chalazions in May and October 1978.  In 
December 1978, he reported possibly coming into contact with 
venereal disease.  In January 1979, he was involved in a 
motor vehicle accident.  His injuries included a superficial 
laceration of the left eyelid, and a small conjunctival 
laceration of the left eye by fluorescein examination.  There 
was no reference to glass removal of the left eye.  He was 
also noted to have a trichomonas urinary tract infection.  
The veteran's May 1979 separation examination noted 20/20 
distant vision bilaterally, and indicated normal clinical 
evaluations of the eyes.

Overall, the veteran's service medical records provide highly 
probative evidence against his claims, failing to show 
residual disability of the left eye and any treatment for, or 
a diagnosis of, hepatitis or liver disease.

The veteran's post-service treatment records show that 
hepatitis C was first discovered by laboratory testing in 
2001.  A liver biopsy in October 2002 was consistent with 
active hepatitis with periportal fibrosis.  The veteran later 
received treatment for bilateral eye conditions variously 
diagnosed as dry eye syndrome (DREx), meibomianitis, 
blepharitis and keratoconjunctivitis sicca of both eyes (OU), 
such evidence found to provide evidence against this claim as 
it fails to indicate a problem associated with service or the 
problem the veteran has suggested is connected to service.  
Further, the United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Additionally, the post-service medical records are negative 
for any evidence suggesting or indicating that the veteran's 
hepatitis C with periportal fibrosis and/or left eye disorder 
is associated with an event during service.  To the contrary, 
VA clinical records include impressions that the veteran's 
dry eye syndrome and blepharitis are secondary (2°) to 
interferon therapy.  Additionally, an August 2007 VA 
ophthalmology consultation, investigating the veteran's 
complaint of eye symptoms beginning in service after military 
physicians "sewed glass up in my eye," found no evidence of 
corneal or conjunctival scarring.  This is also found to be 
strong probative evidence against the claims.

The Board notes that a December 2004 mental health 
consultation, in recording the veteran's struggle with VA in 
accepting compensation claims for chronic liver disease, 
frostbite, and eye problems, stated "[t]hese are service 
related conditions and the VA has not acknowledged that these 
are service related and has yet to grant him any disability 
benefits."  

On review of the examination report, the Board clearly finds 
that this examiner was merely summarizing the veteran's 
contentions and, as such, is not "competent medical 
evidence" in support of the claims.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Overall, the service and post-service medical records provide 
highly probative evidence against these claims, showing 
hepatitis C and bilateral eye disorders beginning many years 
after service and unrelated to service or any problem with 
service.

In deciding this case, the Board has carefully reviewed the 
veteran's contentions.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the veteran's current assertions of glass 
removal from the left eye in service and visual impairment 
thereafter are inconsistent with his documented treatment in 
January 1979, his May 1979 separation examination and the 
current clinical findings made by VA ophthalmologists.  The 
medical evidence in this case greatly outweighs the lay 
assertions offered by the veteran.  Simply stated, the Board 
finds that the service and post-service medical record 
outweighs the veteran's statements, providing highly 
probative evidence against this claim.

With respect to hepatitis C, the veteran contends that such 
disease was transmitted through use of a jet injector during 
service.  He recalls being told of possible exposure to 
hepatitis B (HBV) from an infected service mate, but that he 
declined an offer of treatment with "shots."  He has denied 
any other hepatitis C risk factors.  

On his hepatitis C risk questionnaire, received in March 
2003, he emphatically denied engaging any high-risk sexual 
activity, stating "I have only one partner that I had beside 
my fiancée and that occurred in 1999 and it only happen once!  
I have been with one person for over 16 years."  

In this regard, the Board must note his first statement of 
record pertaining to his sexual conduct history is recorded 
in October 2001, while seeking treatment for clear penile 
discharge.  At that time, he reported "unprotected sex 
within the past few years with different partners."  The VA 
clinician noted "Pt at risk for STD's" and placed him on 
antibiotics.  Additionally, when first being told of positive 
hepatitis C serology in April 2002, the only risk factor that 
the veteran could identify was once having a roommate with 
hepatitis C. 

Simply put, the evidence of record contains no competent 
evidence of record that associates the veteran's hepatitis C 
with his service and no in-service evidence of any confirmed 
hepatitis C risk factor, other than (for reasons cited above) 
the veteran's unreliable assertions.

On the other hand, there is evidence of post-service high 
risk sexual activity.  The veteran's conjectural lay 
allegations that his hepatitis C could possibly be related to 
jet injector inoculations is insufficient to warrant a grant 
of the claim.  In a case such as this, when the veteran's 
service medical records (which do not show that he had the 
claimed condition or that he was exposed to hepatitis C), and 
his post-service medical records are considered (which 
indicate that the veteran has a post-service history of high 
risk sexual activity and which do not contain competent 
evidence of a nexus between either of hepatitis C and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has hepatitis C 
that is related to his service.

Simply stated, the Board finds that is at least as likely as 
not that the veteran was exposed to hepatitis C after 
service. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, a pre-adjudicatory RO letter in March 2003 
advised the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  While the letter did not specify the 
conditions for which service connection was being sought, the 
veteran was provided a hepatitis C risk factor questionnaire 
which he promptly returned.  Fully compliant VCAA notice was 
provided in June 2006, which was after the initial 
adjudication of the claim.  The notice errors were then cured 
by readjudication of the claims in the August 2007 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the veteran has received VCAA compliant notice.  
He has actual knowledge of the evidentiary requirements, as 
reflected by return of the hepatitis C questionnaire prior to 
the initial adjudication and his August 2007 VA ophthalmology 
consultation wherein was attempting to obtain clinical 
findings supportive of his claim.  Furthermore, the veteran 
informed the RO in August 2006 that he had no further 
evidence to submit in substantiating his claims.  As the 
claims are denied, no prejudice accrues to the veteran in the 
untimely notice concerning establishing a disability rating 
and effective date of award as they have no bearing on the 
claims until such time that an award of service connection is 
granted.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and all private and VA treatment 
records identified by the veteran as capable of 
substantiating the claims.  The RO has also obtained medical 
and legal documents pertaining to the veteran's award of 
disability benefits with the Social Security Administration.

The veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran was not treated for hepatitis C 
during service, nor are risk factors for hepatitis C shown 
during service, he is shown to have a post-service history of 
high risk sexual activity, he has been determined not to be a 
credible historian (for reasons cited above), and there is no 
competent evidence to show that hepatitis C is related to the 
veteran's service.  The multiple eye examinations in the 
clinical setting after service (see, e.g., head, eyes, ears, 
nose and throat or HEENT examinations), including the August 
2007 ophthalmology examination, show no evidence of left eye 
abrasion residuals stemming from service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  In any 
event, the Board finds sufficient competent medical evidence 
on file for the VA to make a decision on both claims.

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

The claim of service connection for a left eye condition is 
denied.

The claim of service connection for hepatitis C with 
periportal fibrosis (claimed as liver disease) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


